
	

114 HR 182 IH: To direct the Secretary of Veterans Affairs to permit the centralized reporting of veteran enrollment by certain groups, districts, and consortiums of educational institutions.
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 182
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Mr. Calvert (for himself, Mr. Takano, Mr. Hunter, Mr. Honda, Mr. Cook, and Mr. Peters) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to permit the centralized reporting of veteran
			 enrollment by certain groups, districts, and consortiums of educational
			 institutions.
	
	
		1.Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of
			 educational institutions
			(a)In generalSection 3684(a) of title 38, United States Code, is amended—
				(1)in paragraph (1), by inserting 32, 33, after 31,; and
				(2)by adding at the end the following new paragraph:
					
						(4)For purposes of this subsection, the term educational institution may include a group, district, or consortium of separately accredited educational institutions
			 located in the same State that are organized in a manner that facilitates
			 the centralized reporting of the enrollments in such group, district, or
			 consortium of institutions..
				(b)Effective dateThe amendments made by subsection (a) shall apply with respect to reports submitted on or after the
			 date of the enactment of this Act.
			
